Per Curiam:
We think, upon the record presented, that a long account is not involved which justifies a reference to hear and determine the *912action, against the opposition of the defendant. The order appealed from, therefore, should be reversed, with ten dollars costs and disbursements, and the motipn denied, with ten dollars costs.
Present — Ingra-ham, P. J., Laughlin, Clarke, Scott and Miller, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs